DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2. 4-7, 9, 12-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washburn (US 2016/0349174 A1).	

Consider claim 1 (and similarly applied to claim 13), Washburn discloses a method of analyzing a rock sample, comprising: 
[claim 13: one or more processors; and a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to: (paragraph 83)]
analyzing one or more large-area, low-resolution micrographs of the rock sample obtained with large-area, low-resolution microscopy and identifying and geo-locating areas (read as spatial information; paragraph 51) requiring higher-resolution imaging;  (paragraph 16; Fourier transform infrared (FTIR) microscopy combines FTIR measurements with spatial resolution to produce a FTIR spectrum. The FTIR microscope advances normal FTIR measurements by combining the technique with an optical microscope Such that individual areas of a sample can be selected and FTIR spectra taken, allowing composition at a higher resolution to be determined.)
selecting one or more analysis regions from the areas requiring higher-resolution imaging; (paragraphs 86-88; obtaining different sets of spectral data and mineralogical information and geochemical information of the sample using the sets of spectral data)
using multi-spectral imaging on the one or more analysis regions and thereby obtaining a corresponding one or more high-resolution, multi-spectral images; and (paragraphs 16 and  88; two sets of spectral data where multispectral imaging instead has broad resolution or the wavelengths to be measured are not adjacent to each other.)
identifying one or more features of the rock sample from the corresponding one or more high-resolution, multi-spectral images.  (paragraph 84; Appropriate spatial mineralogical or geo chemistry information in the 2D or 3D models can be determined through image segmentation.)

Consider claim 2, Washburn discloses the claimed invention wherein analyzing the one or more large-area, low-resolution micrographs is preceded by: identifying and selecting one or more key regions of the rock sample based on one or more attributes of the rock sample (paragraph 84); and analyzing one or more optical thin sections of the rock sample with the large-area, low-resolution microscopy and thereby obtaining the one or more low-scale micrographs. (paragraph84; thin sections)

claims 4 and 15, Washburn discloses the claimed invention wherein selecting the one or more analysis regions further comprises selecting a multi-spectral imaging method based on at least one of a desired image resolution, a time required to obtain the desired image resolution, and a maximum data set size.  (paragraph 16)

Consider claims 5 and 16, Washburn discloses the claimed invention wherein the multi-spectral imaging method is selected from the group consisting of high-resolution backscattered electron imaging, energy dispersive x-ray spectroscopy, wavelength dispersive x-ray spectroscopy, high resolution x-ray fine structure spectroscopy, spectrally-resolved cathodoluminescence, pana-chromatic cathodoluminescent imaging, secondary electron imaging, energy-filtered secondary or backscattered electron imaging, angle-resolved electron imaging, magnetic domain imaging, electron-induced acoustic imaging, electron beam induced charge imaging, electron diffraction based imaging, electron-induced infrared imaging, fourier-transform infrared spectroscopy, ultraviolet imaging, atomic force microscopy imaging, and acoustic microscopy imaging.  (paragraph 16; multi-spectral data produced via diffuse reflectance infrared Fourier transform spectroscopy DRIFTS, attenuated total reflectance ATR FTIR or photoacoustic FTIR spectroscopy)

Consider claim 6, Washburn discloses the claimed invention wherein selecting the multi-spectral imaging method includes selecting a sequential order of analysis and is further based on a consideration of potential physical damage of the rock sample by prolonged exposure to electron beams.  (paragraph 88)

claims 7 and 17, Washburn discloses the claimed invention wherein the one or more features of the rock sample are selected from the group consisting of grain shape, grain size, grain location, porosity, intervening cements, composition of pore lining materials, minerology, mineral fabric, and any combination thereof.  (abstract; paragraphs 84-85)

Consider claim 9, Washburn discloses the claimed invention wherein identifying the one or more features of the rock sample is automated using a computer programmed to identify the one or more features of the rock sample.  (paragraph 84)

Consider claim 12, Washburn discloses the claimed invention wherein conducting a downhole hydraulic fracturing operation based on identification of the one or more features of the rock sample.  (paragraph 85; analysis of samples of a reservoir rock)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10-11, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn in view of Walls (US 2013/0259190 A1).

Consider claims 3 and 14, Washburn discloses the claimed invention wherein the low-resolution microscopy comprises at least one of optical microscopy (paragraph 16) but fails to specifically disclose low-magnitude backscatter electron microscopy.
(paragraph 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Walls into the teachings of Washburn to enhance image quality.

Consider claims 10 and 19, Washburn discloses the claimed invention except for wherein upscaling the corresponding one or more high-resolution, multi-spectral images and thereby geo-locating the one or more features of the rock sample to the one or more key regions of the rock sample.
In related art, Walls discloses upscaling the corresponding one or more high-resolution, multi-spectral images and thereby geo-locating the one or more features of the rock sample to the one or more key regions of the rock sample.  (paragraph 37; figures 9-10; samples and sub samples can be upscaled)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Walls into the teachings of Washburn to provide a comprehensive assessment of the rock properties.

Consider claim 11, Washburn, as modified by Walls, discloses the claimed invention wherein upscaling the corresponding one or more high-resolution, multi-spectral images is automated with a computer.  (Walls: paragraph 20)

claim 20, Washburn discloses the claimed invention except for wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to analyze the one or more large-area, low-resolution micrographs further comprises causing the processor to identify large-scale texture components.
In related art, Walls discloses analyze the one or more large-area, low-resolution micrographs further comprises causing the processor to identify large-scale texture components.  (paragraph 38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Walls into the teachings of Washburn to provide a comprehensive assessment of the rock properties.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn in view of Gucsik (“Scanning electron microscopy, cathodoluminescence, and Raman spectroscopy of experimentally shock-metamorphosed quartzite”).

Consider claims 8 and 18, Washburn discloses the claimed invention except for wherein the multi-spectral imaging comprises cathodoluminescence and the method further comprises: obtaining a cathodoluminescent image; identifying from the cathodluminescent image a property selected from the group consisting of grain origin, cement type, chemistry, and porosity; and displaying the property using one or more colors or with gray scale intensity.
In related art, Gucsik discloses a multi-spectral imaging comprises cathodoluminescence and the method further comprises: obtaining a cathodoluminescent image; identifying from the cathodluminescent image a property selected from the group consisting of grain origin, cement (abstract; pages 1191-1995)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gucsik into the teachings of Washburn to show broad bands in the near-ultraviolet range and the visible light range.

Relevant Prior Art Directed to State of Art
Leyte Guerrero (US 2012/0197526 A1) is relevant prior art not applied in the rejection(s) above.  Leyte Guerrero discloses a procedure to quantitatively determine the total and effective porosity of sedimentary rocks.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665